DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendments & Arguments
Applicant's arguments filed 23 February 2021 have been fully considered but they are not persuasive as discussed below. 
As argued in the response filed 08 August 2020, Applicant submits that Nakamura fails to teach determining a printing characteristic based on characteristics of pages in a document and establishing printer settings based on the determined printing characteristic as set forth in claims 1 (as previously presented). And again Applicant submits that Nakamura is directed towards a “print control apparatus and a method or use in printing that employs a continuous sheet” and that the printer apparatus disclosed Nakamura is not a conventional printing apparatus, but rather that the use of a “continuous sheet” necessitates the need for a specialized printing apparatus.  Thus, Applicant concludes that Nakamura cannot be said to teach every element as set forth in the claims when interpreted in light of the underlying specification.  And Applicant argues that all of the limitations must be arranged or combined in the same way as recited in the claim.  However, the Examiner again notes that while claims must be "given their broadest reasonable interpretation consistent with the specification", it is also noted that “claims must be interpreted as broadly as their terms reasonably allow" and "reading a claim in light of the specification, to thereby interpret limitations explicitly 
Applicant again argues that Nakamura fails to teach, “determining, based on the analyzing, a printing characteristic of the content, wherein the printing characteristic comprises at least one of: a simplex printing characteristic and a duplex printing characteristic; and establishing, based on the printing characteristic, a printer setting for the printing document.”  Looking at the claims, there are no limitations, given their broadest reasonable interpretation in light of the specification that would exclude any type of printer, specialized or otherwise, that establishes a printer setting for printing a document based on a printing characteristic of the document, the printing characteristic comprises at least one of a simplex printing characteristic and a duplex printing characteristic. Moreover, there is no limitation in the claim regarding what printer specific setting is established other than being established based on the printing characteristic. And there is nothing in the claims (as previously presented) with regard to the arrangement or combination of limitations different from what Nakamura teaches without reading more than what is expressed in the claims from the specification.  Therefore, the Examiner respectfully disagrees with Applicant’s argument that the above recited claim limitation is distinguishable from Nakamura based on what Nakamura discloses in par. 54.  In the first place, setting the printing sequence on one 
Applicant again, additionally argues that Nakamura teaches the determination of whether the print job is for simplex or duplex printing is based on the information contained in the print job referring to what Nakamura discloses in par. 50, thereby concluding that Nakamura does not indicate that this determination is made based upon the content of the document itself, but rather the “specification information contained in the print job.”  However, the Examiner respectfully disagrees since in par. 50, Nakamura also discloses that the determination may be made by various other methods, for example, “by analyzing print data.”  In other words, the determination may be made based upon the content of the document itself.
Applicant has added the argument regarding not cutting sheets until a specific length is conveyed for each page in response to a manual operation, referring to par. 25 in Nakamura, thereby concluding that the need of a manual operation to be performed prior to determination of a cut size is not being performed automatically.  The Examiner fails to understand how such a manual operation of cutting the print sheet is related to “automatically establishing, based on the printing characteristic, a printer setting for printing each page of the document” as now set forth the newly amended claims.  This automatically establishing limitation is however addressed in the claim rejection below made in response to the claims as now amended.  Perhaps it should be pointed out that the plurality of pages being received, analyzed, a characteristic determination being 
Finally, Applicant again argues with respect to additional claims rejected un 35 USC 103 that a reason why a person skilled in the art would combine the prior art references has not been articulated, the evidentiary basis for that finding is not adequate, and a satisfactory explanation for the motivation finding has not been provided that includes an express and rational connection with the evidence presented.  However, the Examiner respectfully disagrees and notes that all the prior art referenced are in the same field of art and deal with single-sided printing, double-sided printing, and mixed single/double sided printing, or identifying and analyzing document content, and all the prior art referenced provides the motivation to utilize the technique taught in the referenced passages or what is well-known.  These motivations are not just merely conclusory statement supplied by the Examiner claiming that the combination of references would be obvious to one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 8, 11,18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al (US 2011/0243637 A1) in view of Matsumoto (US 2009/0190134 A1).
Referring to claims 11:
	Nakamura et al disclose an information handling device 200 comprising a processor 201, and a memory device 202/204 that stores instructions executable by the processor to (par. 33-35 and 43), to receive a request to print a document at an information handling device (par. 48-49), wherein the document comprises a plurality of pages, analyze content of the document, wherein the analyzing comprises recognizing characteristics included within the document for each of the plurality of pages (par. 50),  determine, based on the recognized characteristics within the document, a printing characteristic of the content for each of the plurality of pages, wherein the printing characteristic comprises at least one of a simplex printing characteristic and a duplex printing characteristic and wherein the determining comprises determining an association of a recognized characteristic with a printing characteristic for a page within the document corresponding to the recognized characteristic (par. 50), and automatically establish a printer setting for printing each page the document based on the printing characteristic responsive to the determining (par. 51 and 54).
Nakamura et al do not disclose the establishing of printer settings comprising toggling the printer setting during the printing based upon the printing characteristic for each page within the document.  However, Matsumoto discloses at step S109 and S115 when duplex printing and step S112 when simplex printing toggling the printer setting during printing such that all pages are printed or a printing exception is made for a blank 
Referring to claim 18:
	In Nakamura et al, identifying the content of the print job as a printing characteristic comprising a duplex printing characteristic is inherently with the absence of simplex items.
Referring to claims 1 and 8:
This is the method claim that corresponds to the functions of the device set forth in claim 11 and 18, and therefore is for the same reasons as presented above.
Referring to claim 20:
Nakamura et al disclose a product comprising a storage device that stores code (program) executable by a processor (CPU 201) to perform the functions of the information handling device 200 corresponding to the functions of the device as set forth in claim 11, as modified in view of Matsumoto, and therefore is also anticipated as presented above.

s 2-3 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al and Matsumoto as applied to claims 1 and 11 above, and further in view of Fujii (US 2012/0206764 A1).
Referring to claims 12-13:
While not disclosed in the combination of Nakamura et al and Matsumoto, Fujii discloses analyzing an input print job to determine whether the print job is a simplex print job, a duplex print job, or a combined simplex-duplex print job (par. 65). Therefore, as recited in claim 12, the content of the document in the print job can comprise both a simplex printing characteristic and a duplex printing characteristic. And while not disclosed in the combination of Nakamura et al and Matsumoto, Fujii further discloses, as recited in claim 13, setting the printer setting for simplex printing of the content corresponding to the simplex printing characteristic and setting the printer setting for duplex printing of the content corresponding to the duplex printing characteristic including for a combined simplex-duplex print job (par. 67).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nakamura et al and Matsumoto in view of Fujii to have determine and process a combined simplex-duplex print job and thereby increase productivity (par. 11, 71).
Referring to claims 2-3:
These are the method claims that corresponds to the functions of the device set forth in claims 12-13 and are therefore unpatentable over the combination of Nakamura et al, Matsumoto, and Fujii as presented above.

s 4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al, Matsumoto, and Fujii as applied to claims 3 and 13 above, and further in view of Hren (US 2019/0094777 A1).
Referring to claim 14:
While the combination Nakamura et al, Matsumoto, and Fujii do not establish the printer setting page-by-page during printing, this is taught by Hren (par. 29).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nakamura et al, Matsumoto, and Fujii in view of Hren to have established the printer setting page-by-page during printing in order to improve the efficiency of printing combined simplex-duplex (mixplex) print jobs (par. 24).
Referring to claim 4:
This is the method claims that corresponds to the functions of the device set forth in claims 14 and is therefore unpatentable over the combination of Nakamura et al, Matsumoto, Fujii, and Hren as presented above.

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al and Matsumoto as applied to claims 1 and 11 above, and further in view of Winston et al (US 2002/0186384 A1).
Referring to claims 5 and 15:
The combination of Nakamura et al and Matsumoto do not disclose analyzing the entire document before being sent the printer wherein the establishing a printer setting 
Winston discloses determining page information, such as page breaks and other data required for printing a print job (par. 26). That is, the print job is searched to find particular keys or markers, i.e., character strings that are associated with a page break and other characteristics important for printing properly (e.g., for duplex printing).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nakamura et al and Matsumoto in view of Winston to have established the printer setting by determining a tagging of each portion of the document in a print job having a different printer characteristics in order to properly perform printing operations such as duplex printing (par. 26).

Claims 9-10 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Nakamura et al and Matsumoto as applied to claims 1 and 11 above, and further in view of well-known prior art (MPEP 2144.03).
Referring to claims 9-10 and 19, the features of identifying the content as at least one of a shipping label and a signature field, wherein a printing characteristic of the content comprises the simplex printing characteristic, and analyzing utilizing optical character recognition are well-known in the prior art.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Nakamura et al and Matsumoto in view of the well-known prior art to have included the 

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Sakamoto (US 7812996 B2) discloses obtaining output results without the front and back sides of the pages getting out of order by not performing output only when both the front and back are blank when performing a blank page save (abstract).


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Scott Rogers whose telephone number is 571-272-7467.  The examiner can normally be reached on 8 am to 7 pm flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached at 571-272-3021.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 




/Scott A Rogers/
Primary Examiner, Art Unit 2672
13 March 2021